Per Curiam.

The issue presented is whether Civ.R. 15(C), read in pari materia with Civ.R. 3(A) and 15(A), allows appellants’ second amended complaint, regarding Donna’s personal injury claim,3 to relate back to the time of the filing of the original complaint on September 5, 1989.
Civ.R. 15(C) provides in part:
“Relation Back of Amendments. Whenever the claim or defense asserted in the amended pleading arose out of the conduct, transaction, or occurrence set forth or attempted to be set forth in the original pleading, the amendment relates back to the date of the original pleading. An amendment changing the party against whom a claim is asserted relates back if the foregoing provision is satisfied and, unthin the period provided by law for commencing the action against him, the party to be brought in by amendment (1) has received such *370notice of the institution of the action that he will not be prejudiced in maintaining his defense on the merits, and (2) knew or should have known that, but for a mistake concerning the identity of the proper party, the action would have been brought against him.” (Emphasis added.)
Civ.R. 15(C) sets forth three requirements that must be met before an amendment relates back to the original pleading. First, the amended complaint must arise from the same events which support the original complaint. Second, the party “brought in” by the amendment must receive, “within the period provided by law for commencing the action,” such notice of the action that the party is able to maintain a defense. Third, within the same period as provided in the second requirement, the new party must have or should have known that but for a mistake concerning the proper party’s identity, the action would have been brought against the new party.
There is no question that the first requirement of Civ.R. 15(C) has been met. In their second amended complaint, appellants sought to change only the middle initial of the defendant from James C. to James L.
The controversy in this case is whether the second and third requirements of Civ.R. 15(C) were met “within the period provided by law for commencing the action.” Interpreting this language, the court of appeals held that the trial court properly determined that Donna’s personal injury action was time-barred. In reaching this conclusion, the court of appeals found that Donna’s cause of action was time-barred because appellee did not receive notice of the lawsuit before the expiration of the two-year limitations period set forth in R.C. 2305.10.
We do not agree with the conclusion reached by the court of appeals. As amended, Civ.R. 3(A) provides that “[a] civil action is commenced by filing a complaint with the court, if service is obtained within one year from such filing upon a named defendant, or upon an incorrectly named defendant whose name is later corrected pursuant to Rule 15(C) * * (Emphasis added.)
By its very terms, Civ.R. 3(A) provides two conditions for commencement of a civil action. The complaint must be filed and service obtained within one year from the filing. Further, Civ.R. 3(A) must be read in pari materia with Civ.R. 15(C). Amerine v. Haughton Elevator Co. (1989), 42 Ohio St.3d 57, 537 N.E.2d 208.
If we were to accept the conclusion reached by the court of appeals, we would create an anomalous situation in that an accurately named defendant may be served up to one year after the limitations period has expired but a misnamed defendant must receive notice prior to the running of the limitations period.4 The *371conclusion reached by the court of appeals is a type of situation this court sought to correct when we accepted the amendment to former Civ.R. 3(A) from the Rules Advisory Committee in 1986.
The Editor’s Note found in Page’s Ohio Revised Code5 to amended Civ.R. 3(A), though not official, provides a useful guide in this area, specifically delineating the interplay between Civ.R. 3(A) and Civ.R. 15(C). In particular, the Editor’s Note points out that “if a plaintiff timely files his action within the limitations period and perfects service within one year on the proper defendant, but inadvertently misspells that defendant’s name in the complaint, plaintiff may amend his complaint in order to set forth defendant’s correct name, and that amendment, pursuant to Civ.R. 15(C), will relate back to the time of the commencement of the action if the statute of limitations has intervened.” (Emphasis added.)
It is apparent to us that Civ.R. 3(A) read in pari materia with Civ.R. 15(C) does not require that service be made on a misnamed defendant before the expiration of the applicable statute of limitations. Rather, we find that the language, “within the period provided by law for commencing the action,” as used in Civ.R. 15(C), includes the time for service allowed by Civ.R. 3(A).
Keeping the foregoing in mind, we believe that'the second and third requirements of Civ.R. 15(C) have been met. This case indeed warrants application of the general recommendation posited in Civ.R. 15(A) that “[IJeave of court [to amend] shall be freely given when justice so requires.”
The record here shows that the defendant sought to be sued was given timely notice of the lawsuit. It is undisputed that James C. and appellee resided at the same address when the original complaint was served at the family residence on September 7, 1989. The lawsuit was served by certified mail, pursuant to Civ.R. 4.1(1), two days after the original complaint was timely filed. On the same date that the original complaint was served, appellee was informed by James C., appellee’s father, that a lawsuit had been brought by appellants as a result of the September 5, 1987 accident.
Notice is the essential reason for service. There is no question that under the facts and circumstances of this case, the party intended to be sued was indeed provided adequate notice of such suit.
The mistake in this case is that appellants merely called the appellee by a different name, substituting the wrong middle initial. There is no confusion as to the identity of the defendant sought to be sued. Prior to the time the original complaint was filed, a letter was sent by appellants’ attorney to appellee requesting that appellee, appellee’s insurance carrier or appellee’s attorney *372contact him (appellants’ counsel) so that the matter could be settled without the necessity of litigation. Further, the insurance carrier adjusting the claim was given notice of the suit. In addition, the original complaint, by its very terms, reveals that appellants never intended to sue James C. but, in fact, intended to sue the driver, James L. Cottrill. This is evident by the fact that the body of the original complaint referred only to the driver of the vehicle. Thus, it is clear to us “from the original complaint who the intended defendant was, and if [appellee] did not infer this from the summons and the complaint, [he] should have done so.” Hardesty v. Cabotage (1982), 1 Ohio St.3d 114, 117, 1 OBR 147, 149, 438 N.E.2d 431, 434. Moreover, “[s]uch a result comports with the purpose of the Civil Rules. ‘The spirit of the Civil Rules is the resolution of cases upon their merits, not upon pleading deficiencies.’ Peterson v. Teodosio (1973), 34 Ohio St.2d 161, 175 [63 O.O.2d 262, 269, 297 N.E.2d 113, 122]. Decisions on the merits should not be avoided on the basis of mere technicalities; pleading is not ‘ “a game of skill in which one misstep by counsel may be decisive to the outcome[;] * * * [rather,] the purpose of pleading is to facilitate a proper decision on the merits.” Conley v. Gibson [1957], 355 U.S. 41, 48 [78 S.Ct. 99, 103, 2 L.Ed.2d 80, 84].’ Foman v. Davis (1962), 371 U.S. 178, 181-182 [83 S.Ct. 227, 230, 9 L.Ed.2d 222, 226].” Hardesty, supra, 1 Ohio St.3d at 117, 1 OBR at 149, 438 N.E.2d at 434.
Accordingly, for the reasons stated herein, we find that appellants’ second amended complaint related back to the date of the original complaint and that the proper defendant received timely notice of the pending action. Therefore, the judgment of the court of appeals is reversed with respect to Donna’s cause of action.

Judgment reversed.

Moyek, C.J., A.W. Sweeney, Douglas, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Wright, J., dissents.

. Appellants’ personal injury claim with respect to injuries sustained by Donna is subject to the two-year limitations period set forth in R.C. 2305.10. The loss of consortium claim is not at issue.


. The court of appeals even noted that its decision on this issue resulted in a “legal inequity.’


. An official Staff Note was not released with the 1986 amendment of Civ.R. 3(A). An Editor’s Note was provided by Page’s Ohio Revised Code in lieu of a Staff Note.